Title: To Thomas Jefferson from Thomas Cooper, 17 March 1801
From: Cooper, Thomas
To: Jefferson, Thomas



Sir
Philadelphia March 17th 1801

Calling to day at Governor McKean’s, he was so good as to shew me part of letter from you respecting myself, couched in terms of higher approbation than I conceive myself to deserve: but praise from you will incite me to deserve it. Laudari à tam laudato viro, is too gratifying not to excite the wish for its continuance.
The Governor told me that knowing my desire of remaining at Northumberland, he meant to nominate me as a President Judge of that County under a new judiciary System which the republicans expect to carry in the next Session of our State legislature. This will be sufficient for me: so far as I am concerned I want nothing more. But I cannot help feeling much for the defalcation of income to the amount of about 300 Dollars a Year which a kind and honest man who has a family of 5 Children dependant upon him, has suffered from his uniform attachment to me. Genl. H. Millar, turned him out to make way for the man who was the Government-evidence against me on my trial, & whose Services on that occasion were not to be forgotten. I most sincerely hope, and earnestly request, that Mr. T. Hamilton of Northumberland (the person I allude to) may be reinstated in the humble post of Collector of the excise, which his attachment to me tho’ a federalist has deprived him of. The loss of a trifling income to a man in his circumstances is a serious misfortune, nor, could any post you could give me, oblige me more than by his reinstatement.
Dr. Priestley who has been long ill and most dangerously ill, of a violently inflammatory fever, is now upon the recovery; but we dare not indulge him yet even with very weak chicken broth. You have not a more sincere and affectionate friend and admirer than he is. I am with sincere respect Sir
Your obedient Servant

Thomas Cooper


Should you happen to have time to write a line or two to Dr. Priestley, it will reach him at No 33 Spruce Street Philada. If he shd. be convalescent at the time, I really think it would have a good effect on his health.

 